Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 31 is objected to because of the following informalities:  
Claim 31 recites “The system of claim 29” should read --The system of claim 30--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 23, 24, 27, 30, 31, 37, and 48-50 are rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA , second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.112, the applicant), regards as the invention.
Claim 19 lines 2-3 recites “the system comprising an ostomy bag” and lines 9-10 recite “allow the system to be placed within the ostomy bag.” Therefore, it is unclear how “the system” which is inclusive of the ostomy bag can be placed within the ostomy bag. 
Claim 48 lines 2-3 recite the limitation “wherein the one or more hardware processors is configured to analyze sensor data.”  It is unclear whether the one or more processors are configured to analyze the sensor data transmitted by the transmitter to an external device as recited at lines 9-10 of claim 39 or some other data collected by the sensors detecting parameters associated with the effluent recited at 3 of claim 39. 
Claims 20, 23, 24, 27, 30, 37, 49 and 50 are rejected due to their dependency on a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 19, 30, 31, 37, 39, 48, 49, 50, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angelides (US20170140103A1; hereinafter known as “Angelides”).
Regarding claim 1, Angelides teaches a self-contained analysis device configured to be placed within an effluent container (See Angelides Figure 1, sensor within the bag, and abstract), the device comprising: 
a power source (See Angelides Figure 6C part 610; the battery); 
one or more hardware processors (See Angelides Figure 6C part 606); 
one or more sensors configured to detect parameters associated with a fluid of a patient (See Angelides [0049], also see Figure 5A 510; several parameter sensors); 
a wireless transmitter (See Angelides [0072], Bluetooth or direct transmission); and 
a housing configured to enclose the power source (See Angelides Figure 6C, part 602 and 604 store the battery 610, also see [0069]), the one or more hardware processors, and the wireless transmitter, and to position the one or more sensors to be in contact with the fluid (See Angelides [0069] and see Figure 6C), the housing configured to allow the system to be removably placed within the effluent container (See Angelides Figure 1A, the sensor is in the container, see [0050] “parameter sensor embedded in the collection bag,” therefore is located within the bag and [0052] “parameter sensors 510 may be embedded within the bag and disposed with the bag” also see [0070] and figure 5A “the measurement communicator and parameter sensor can be mounted or be embedded within the bag” therefore user can removably mount or place in the bag), 
wherein the one or more hardware processors are configured to output a signal based on sensor data from the one or more sensors (See Angelides [0069], the data processor receives the measurement signal from a parameter sensor, reformats the raw measurement signal, and see [0079], outputs the data from processor), and 
wherein the wireless transmitter is configured to transmit the signal to an external device (See Angelides [0072] and [0079]).
Regarding claim 3, Angelides teaches wherein the effluent container comprises an ostomy bag (See Angelides Figure 1 and 7A bag 110, and see [0103]).
	Regarding claim 19, Angelides teaches a self-contained system for analyzing the contents of an ostomy bag (See Angelides Figure 1, and see abstract), the system comprising: 	an ostomy bag (See Angelides Figure 1 and 7A bag 110, and see [0103]); a
 	monitoring device comprising: 
	one or more sensors configured to detect parameters associated with effluent contained in the ostomy bag (See Angelides [0049], also see Figure 5A and 5B 510; several parameter sensors); 
	and a housing configured to enclose a wireless transmitter and the one or more sensors (See Angelides [0067] and see Figure 5A), the housing configured to place the one or more sensors in contact with the effluent, the housing configured to allow the system to be placed within the ostomy bag (See Angelides Figure 1A, the sensor is in the container, see [0050] “parameter sensor embedded in the collection bag,” therefore is located within the bag and [0052] “parameter sensors 510 may be embedded within the bag and disposed with the bag” also see [0070] and figure 5A “the measurement communicator and parameter sensor can be mounted or be embedded within the bag” therefore user can removably mount or place in the bag), 
	wherein the wireless transmitter is configured to transmit sensor data to an external device (See Angelides [0072] and [0079]); and 
	at least one hardware processor in communication with the one or more sensors configured to (See Angelides Figure 6C part 606): 
	receive sensor data from the one or more sensors (See Angelides [0069], the data processor receives the measurement signal from a parameter sensor); 
	determine at least one effluent parameter based on the sensor data (See Angelides [0069]); 
	analyze the at least one effluent parameter to determine a parameter characteristic (See [0069] and [0080-0083]); and 	
transmit an alert associated with the sensor data to a clinician device based on the parameter characteristic (See Angelides [0072] and [0080], [0089], alert nursing station).
	Regarding claim 30, Angelides teaches wherein the at least one hardware processor (See Angelides Figure 6C part 606) is configured to transmit the alert response to determining that the parameter characteristic has exceeded a threshold criteria (See Angelides [0089] [0116], alert so there is no overfilling/ bursting and aids in reference nutritional/dietary information). 
	Regarding claim 31, Angelides wherein the threshold criteria (See Angelides [0089] [0116], alert so there is no overfilling/ bursting and aids in reference nutritional/dietary information) comprises a rate of change of the parameter characteristic over a period of time (See Angelides [0105], ending data notifications periodically to the mobile device. For example, the measurement communicator 530 can send data notifications every 10 minutes).
	Regarding claim 37, Angelides teaches wherein the housing is configured to enclose a power source (See Angelides Figure 6C part 610; the battery).
	Regarding claim 39, Angelides teaches a self-contained monitoring system which analyzes the contents of an ostomy bag (See Angelides Figure 1, and see abstract), the system comprising, 
	one or more sensors configured to detect parameters associated with effluent contained in the ostomy bag (See Angelides [0049], also see Figure 5A 510; several parameter sensors); and 
	a housing configured to enclose a wireless transmitter and the one or more sensors (See Angelides [0069] and see Figure 6C), the housing configured to position the one or more sensors to be in contact with effluent, the housing configured to allow the system to be placed within the ostomy bag (See Angelides Figure 1A, the sensor is in the container, see [0050] “parameter sensor embedded in the collection bag,” therefore is located within the bag and [0052] “parameter sensors 510 may be embedded within the bag and disposed with the bag” also see [0070] and figure 5A “the measurement communicator and parameter sensor can be mounted or be embedded within the bag” therefore user can removably mount or place in the bag)
	wherein the wireless transmitter is configured to transmit sensor data to an external device (See Angelides [0072] and [0079]). 
	Regarding claim 48, Angelides teaches comprising one or more hardware processors (See Angelides Figure 6C part 606), wherein the one or more hardware processors is configured to analyze the sensor data to determine if the sensor data passes a threshold criteria (See Angelides [0089] [0016], analyze the sensor measurement data).
	Regarding claim 49, Angelides wherein the one or more hardware processors (See Angelides Figure 6C part 606) are configured to output an alert in response to the sensor data passing the threshold criteria (See Angelides [0089] [0116], alert so there is no overfilling/ bursting and aids in reference nutritional/dietary information).
	Regarding claim 50, Angelides teaches wherein the threshold criteria (See Angelides [0089] [0116], alert so there is no overfilling/ bursting and aids in reference nutritional/dietary information) comprises a rate of change of a parameter associated with the sensor data over a period of time (See Angelides [0105], ending data notifications periodically to the mobile device. For example, the measurement communicator 530 can send data notifications every 10 minutes).
	Regarding claim 56, Angelides teaches wherein the housing is configured to enclose a power source (See Angelides Figure 6C part 610; the battery). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 24, 27, 43, and 46, are rejected under 35 U.S.C. 103 as being unpatentable over Angelides in view of Thomas et al. (WO2019140224A2; hereinafter known as “Thomas”).	Regarding claims 9, 24 and 43, Angelides teaches one or more sensors (See Angelides [0049], also see Figure 5A 510; several parameter sensors). Angelides fails to teach one or more microfluidic channels configured to transmit the fluid to the sensor(s). Thomas teaches one or more microfluidic channels configured to transmit the fluid (See Thomas [0027], sampling channel in contact with a bodily fluid). It would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Angelides with one or more microfluidic channels configured to transmit fluid like taught by Thomas to provide Angelides device with the ability to dispel the fluid to a sensing chamber/sensor (See Thomas [0027]).
	Regarding claims 12, 27 and 46, Angelides teaches one or more sensors (See Angelides [0049], also see Figure 5A 510; several parameter sensors), but fails to teach at least one of the sensors is an electrochemical sensor configured to measure at least one of sodium, glucose, or potassium level in the fluid. Thomas teaches an electrochemical sensor configured to measure at least one of sodium, glucose, or potassium level in fluid (See Thomas [0094]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Angelides with an electrochemical sensor configured to measure at least one of sodium, glucose, or potassium level in the fluid like taught by Thomas to provide Angelides device with analyte specific sensors to analyze various analyte disturbances within the fluid (See Thomas [0094-0096]). 	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Angelides in view Colgan et al.  (US20190298317; hereinafter known as “Colgan”).
	Regarding claim 10, Angelides teaches one or more sensors (See Angelides [0049], also see Figure 5A 510; several parameter sensors), but is silent as to the presence of an agitator configured to agitate the fluid, wherein the agitator is configured to cause the fluid to pass. Colgan teaches a body fluid analyzer comprising an agitator configured to agitate the fluid, wherein the agitator is configured to cause the fluid to pass (See Colgan abstract, and claim 1, ultrasonic agitator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Angelides with an agitator configured to agitate the fluid, wherein the agitator is configured to cause the fluid to pass like taught by Colgan in order to provide Angelides device with the ability to mix the fluid in order to obtain an accurate measurement of the fluid (See Colgan claim 1). 
	Claim 8, 23, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Angelides in view Nichols et al. (US20220167950A1; hereinafter known as Nichols).
	Regarding claim 8, 23, and 42 Angelides teaches the device (See Angelides Figure 1 and abstract), but fails to teach a filter configured to filter solids from the fluid of the patient. Nichols teaches a filter configured to filter solids from the fluid of the patient (See Nichols [0077] and [0096], gravitational filtration to separate microfluids from sediment (solid) sample). It would be obvious to one of ordinary skill in the art before the effective date of the present application to provide Angelides with a filter configured to filter solids from the fluid of the patient like taught by Nichols to provide Angelides device with the ability to filter the sample in order to remove debris effecting the result of the sensor (See Nichols [0096]).
	Claim 5, 20, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Angelides in view Sageder et al. (US20190008439A1; hereinafter known as “Sageder”).
	Regarding claims 5, 20 and 40, Angelides teaches one or more sensors (See Angelides [0049], also see Figure 5A 510; several parameter sensors). Angelides is silent to the housing comprising a waterproof casing, wherein the one or more sensors are at least partially enclosed within the waterproof casing. Sageder teaches a fluid anaylsis device including a housing having  a waterproof casing, wherein the one or more sensors are at least partially enclosed within the waterproof casing (See Sageder [0021] and [0154], sensors within core unit has a waterproof housing). It would be obvious to one of ordinary skill in the art before the effective filing date of the present application to provide the housing of Angelides with  a waterproof casing, wherein the one or more sensors are at least partially enclosed within the waterproof casing like taught by Sageder to provide Angelides device with water resistant properties to protect the sensors measuring effluent properties and enhance reliability of the device (See Sageder [0121]).				 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791